Citation Nr: 1616997	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  08-01 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 29, 1977 to June 15, 1980, and from June 19, 1980 to July 15, 1982.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That decision continued to deny the Veteran's claims of entitlement to service connection for hypertension and a low back disorder because new and material evidence had not been received to reopen the claims.  In April 2006, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case (SOC) in November 2007.  The Veteran filed a timely Substantive Appeal (VA Form 9) in January 2008 and did not request a hearing before the Board.  

In October 2011, the Board reopened the Veteran's claims finding that new and material evidence had been received since the last final decision denying the claims.  Rather than immediately readjudicating the claims on their underlying merits, the Board instead remanded them for further development and consideration, especially for VA compensation examinations for medical opinions concerning the etiologies of the claimed conditions. 

An August 2012 rating decision granted the claim of entitlement to service connection for hypertension and assigned an initial 10 percent rating for this disability from December 15, 2004.  That is considered a full grant of the benefit sought on appeal, meaning that claim is no longer at issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (citing Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Thus, only the Veteran's claim of entitlement to service connection for a low back disorder remains on appeal.  Supplemental Statements of the Case were furnished in August 2012 and June 2014 regarding the Veteran's back claim.

By way of additional background, in an August 1985 decision, the Board found that the Veteran's low back disorder is a congenital or developmental defect, and, as such, is not a disease within the meaning of VA legislation providing compensation benefits.  Therefore, entitlement to service connection was denied. 

Pursuant to the Board's October 2011 remand directive, the Veteran had a VA examination in December 2011for his low back disorder.  The examiner was asked first to opine regarding whether the Veteran's congenital or developmental back disorder is a "disease" or "defect."  The examiner stated that she was unable to provide the requested opinion without resorting to mere speculation.  She noted that since 1978 the Veteran has had a documented chronic symptomatic back condition, but stated that there is no consensus among radiologists as to whether a congenital back defect or disease even exists on x-ray.  She recommended that the Veteran be scheduled for an orthopedic examination.  

Accordingly, in May 2014, the Board remanded the claim for a VA orthopedic examination to determine whether the Veteran's congenital or developmental low back disorder is a "disease" or "defect."  Unfortunately, it does not appear that the examination was performed by an orthopedist.  In addition, the physician did not fully review the Veteran's claim file.  He noted that there was only one complaint of back pain during service; however, there are numerous complaints of back pain by the Veteran during service.  The physician also did not mention the Veteran's congenital or developmental back disorder.  Rather than providing the opinion requested by the Board, the physician instead opined that the Veteran's current osteoarthritis (a disease, not a defect) is likely related to typical senescent degeneration over time since discharge, and less likely than not incurred in or caused by an in-service injury, event, or illness.

The Board finds that the June 2014 VA examination was not in compliance with its May 2014 remand instructions for the reasons stated above.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  However, given that the claim has been remanded twice without receiving an adequate medical opinion, the Board finds that an additional remand to obtain a medical opinion would be futile in this matter.  

Therefore, in October 2015, the Board requested a Veterans Health Administration (VHA) medical expert opinion to resolve the medical issues on appeal.  In February 2016, the requested medical opinion was provided and the Veteran and his representative were provided a copy of the opinion.  In April 2016, the Veteran's representative provided a response to the medical opinion.  

FINDINGS OF FACT

1.  The Veteran's transitional lumbosacral vertebra is a congenital disease that clearly and unmistakably existed prior to his active duty service.

2.  The most probative evidence shows that the Veteran's pre-existing lumbosacral transitional vertebra underwent an increase in severity during his service.  

3.  There is no clear and unmistakable evidence that the Veteran's pre-existing lumbosacral transitional vertebra was not aggravated beyond its natural progression by his active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1331, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a low back disorder.  He contends that he developed back pain in service due to marches, which progressively worsened over the years.

General Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In differentiating the two categories, a defect differs from a disease in that a defect is more or less stationary in nature, while a disease is capable of improving or deteriorating.  Quirin, 22 Vet. App. at 394.  

Background

Service treatment records show that the Veteran denied recurrent back pain on his June 1977 pre-enlistment history.  His pre-enlistment examination shows a normal spine.  In April 1978, the Veteran sought treatment for low back pain that he reported had existed for four months.  The Veteran denied any back injury and appears to have attributed his back pain to a sagging mattress.  Thereafter, the Veteran complained of low back pain intermittently throughout service.  The pain usually occurred as a result of running, jumping, walking, or standing for prolonged periods.  

A May 1978 orthopedic consultation note states that x-rays were negative.  An August 1978 radiology report shows x-rays were "negative - transitional lumbo-sacral segment."  An October 1978 orthopedic consultation note reports x-rays as showing an anomalous lumbosacral complex, with lumbarization at S1, and elongated transverse processes impinging bilateral ilium.  It was determined that the Veteran's symptomatic recurrent low back pain was due to anomalous L5 bone formation.  

X-rays were taken in October 1978, but are not reported in the Veteran's records.  A November 1978 orthopedic clinic note states that x-rays show transitional first sacral segment with impingement of transverse processes on ilium.  The impression was chronic back pain secondary to mobile S1 vertebra.

A June 1979 radiology report provides that lumbar spine x-rays were negative.  A July 1979 Diagnostic Center note states that x-rays taken were "essentially negative."  A November 1979 orthopedic clinic note shows x-rays were within normal limits.  A December 1980 orthopedic consultation shows the Veteran had mild right pelvic listing of less than 1/2 inch with right leg shortening, and lumbar lordosis.  A June 1981 radiology report shows lumbarization of S1.  

On separation examination in June 1982, no abnormal findings were cited.  However, the Veteran wrote in the notes section that he had a back problem.

At a September 1983 VA examination, the Veteran reported that he was having low back pain.  He described the pain as sometimes sharp, but not much.  When he had pain he would lie down and take over-the-counter medications.  Lumbosacral x-rays were noted to be normal.  The diagnosis was history of low back syndrome.  

The Veteran underwent another VA examination in January 1985.  He reported that in 1978 his back just started bothering him, but he did not know why.  He stated that he had chronic low back pain that "comes and goes."  It was aggravated and brought on by stooping, lifting, bending, or prolonged standing or sitting.  On examination, the lumbar area was not particularly tender.  X-rays of the lumbosacral spine were compared to the previous x-rays in 1983.  There was no significant change shown.  There was normal alignment of the lumbar vertebral bodies.  The disk spaces appeared essentially normal.  Some lumbarization of the transverse processes of S1 bilaterally was noted.  A diagnosis was made of chronic low back pain. 

An August 1988 radiology report shows that the intervertebral spaces were preserved.  Partial asymmetric assimilation was noted at S1.  The pedicles were intact.  The prevertebral soft tissues were within normal limits.  
A September 1995 radiology report reveals that the vertebral bodies, intervertebral spaces, and foramina were normal.  The facet joints and posterior elements were preserved.  The sacroiliac joints, sacrum, and coccyx were unremarkable.  

In May 1999, computer axial tomography (CT) of the lumbar spine without contrast was performed from L3 to S1. The report shows there was no disc herniation.  The neural foramina, facet joints, and posterior elements were within normal limits.  The impression was no herniated nucleus pulposus.  The primary diagnostic code was minor abnormality.  

A September 1999 radiology report shows no abnormality of the bones and joints of the lumbar spine.  The impression was within normal limits.  

An October 2000 radiology report shows the vertebral bodies, disc spaces, and posterior elements were normal.  No paraspinal soft tissue mass was observed.  The impression was normal examination.  

A March 2001 radiology report shows narrowing of the intervertebral disc space of L5/S1 associated with minimal degenerative changes of the facet joints of the same level.  The impression was degenerative disc and degenerative changes of the facet joints at the level of L5/S1.  The primary diagnostic code was minor abnormality.

January and March 2005 VA treatment records list diagnoses of low back arthritis and degenerative changes of L5/S1.

At a VA examination in November 2011, the Veteran reported the onset of low back pain in 1978 due to marches, which progressed and worsened over the years.  Lumbosacral spine x-rays were noted to show that the bones were diffusely osteopenic.  There was normal lumbar lordosis with a mild lumbar instability.  No spondylosis of the lumbar spine was noted.  There was minimal spondylosis of the lower thoracic spine with minimal anterior wedging compression of the vertebral bodies from T9 to T11. There were mild degenerative facet joints bilaterally.  The impression was degenerative disc and degenerative changes of the facet joints at the level of L5/S1.  The examiner noted that since 1978 the Veteran has had a documented chronic symptomatic back condition.

At a June 2014 VA examination in June 2014, the Veteran reported the gradual onset of back pain beginning in basic training due to repetitive overuse injuries.  He reported progressively increasing pain ever since.  The Veteran was diagnosed with osteoarthritis or degenerative arthritis of the spine.  

In February 2016, a VHA expert medical opinion was provided to address the issues on appeal.  After carefully reviewing all of the evidence of record, the expert opined that he was certain the Veteran has a congenital disease in that he was born with a lumbosacral transitional vertebra, specifically a partially or even fully lumbaralized S1 vertebral segment.  The expert explained that this condition is a disease process in that it is capable of deteriorating.  While the Veteran's congenital disease was not noted upon his entrance into service, the expert opined that it clearly and unmistakably existed prior to the Veteran's entry into active duty service.  The expert's rationale was that an August 1978 x-ray documented a transitional lumbar sacral segment and that vertebral variant occurs during the bursa and growth process.

With respect to whether the Veteran's congenital disease was aggravated by his military service, the expert responded that that question is unanswerable in his opinion.  He explained that a relationship between lumbosacral transitional vertebrae and low back pain has been significantly debated in both orthopedic and neurosurgery literature.  Since 1917, Bertolotii syndrome has been described as the association between lumbosacral transitional vertebrae and low back pain; however, that description has been both supported and disputed.  Generally speaking, both anomalies of the scrum and the base of the spine can cause trouble because of the incomplete nature of each transition.  One study reports no correlation between occurrences of low back pain and transitional vertebrae; however, an abundant volume of other orthopedic and neurosurgery literature would refute that.

The expert stated that, if one is of the belief that lumbosacral transitional vertebrae are associated with occurrences of low back discomfort, a case could be made for the Veteran developing low back discomfort with increased activities that would put demand across that vertebral segment.  Within a year of his active duty, the Veteran developed back discomfort that seemed to be related to increased activities.  Over the ensuing 20 plus years, the Veteran's low back discomfort waxed and waned to the point where he eventually developed additional radiographic changes showing some degenerative changes at the lumbosacral junction and accompanied disc spaces.  The expert concluded that it is at least as likely as not that the Veteran's complaints of low back pain and lumbar spine degenerative findings resulted from his congenital disease.

Analysis

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015). 

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Whether a pre-existing disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306 (2015).  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The initial determination in this case is whether the Veteran's transitional lumbosacral segment is a congenital disease or a defect.  As noted above, service connection may be granted for diseases, but not defects, of congenital or developmental origin.  The Board finds the decisive opinion, with supporting rationale, of the February 2016 VHA expert to be highly probative of this issue.  The expert unequivocally opined that the Veteran was born with a lumbosacral transitional vertebra, which is a congenital disease process because it is capable of deteriorating.  As such, the Board find's that the Veteran's lumbosacral transitional vertebra is a congenital disease.  

The next determination is whether the Veteran's transitional lumbosacral vertebra was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The court added that 38 C.F.R. § 3.304(b)(1) provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  

In this case, the evidence shows a normal spine on the Veteran's June 1977 pre-enlistment examination.  In addition, the Veteran denied recurrent back pain on his history.  Thus, the Veteran's lumbosacral transitional vertebra was not noted at the Veteran's entry into service.

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See id.  The Board notes that the presumption of soundness applies where congenital diseases are not noted at entry.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  

In this case, the February 2016 VHA expert opined that the Veteran's lumbosacral transitional vertebra clearly and unmistakably existed prior to the Veteran's entry into active duty service.  The expert's rationale was that an August 1978 x-ray documented a transitional lumbar sacral segment.  That vertebral variant occurs during the bursa and growth process so the Veteran was born with it.  Therefore, the Board find's that the Veteran's lumbosacral transitional vertebra clearly and unmistakably existed prior to his entry into active duty service.  

Next, the Board must address whether clear and unmistakable evidence shows that the pre-existing disease or injury was not aggravated by service.  The evidence shows that prior to service the Veteran was unaware that he had a lumbosacral transitional vertebra and denied recurrent back pain.  About six months after he entered service, the Veteran began experiencing back pain and sought treatment four months later.  Thereafter, with running, jumping, walking, or standing for prolonged periods, the Veteran had complaints of back pain throughout his service.  After service, the Veteran's intermittent back pain continued and he eventually developed degenerative changes at the lumbosacral junction and disc spaces.  Thus, the Board finds that the Veteran's pre-existing lumbosacral transitional vertebra did undergo an increase in severity during his service, which continued after service.  

The Board acknowledges that the February 2016 VHA expert pointed out that a relationship between lumbosacral transitional vertebrae and low back pain has been significantly debated in both orthopedic and neurosurgery literature.  However, there appears to be an abundant volume of orthopedic and neurosurgery literature that supports such a relationship.  In addition, the expert stated that a case could be made for the Veteran developing low back discomfort with increased activities that would put demand across that vertebral segment.  Moreover, the expert concluded that it is at least as likely as not that the Veteran's complaints of low back pain and lumbar spine degenerative findings resulted from his congenital disease.  Thus, there is medical evidence of a link between the Veteran's back pain and his congenital disease.

To rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, there must be a specific finding that the increase in disability is due to the natural progression of the disease.  The February 2016 VHA expert stated that the question of whether the Veteran's lumbosacral transitional vertebra was aggravated by his military service is unanswerable in his opinion.  While there is evidence that the Veteran's pre-existing lumbosacral transitional vertebra increased in severity during service, there is no evidence that clearly and unmistakably shows that it was not aggravated beyond its natural progression by active duty service.  Thus, there is no specific finding in this case that the Veteran's increase in disability is due to the natural progression of his disease.  

In sum, the Board determines that the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) has not been rebutted by clear and unmistakable evidence demonstrating that the Veteran's pre-existing lumbosacral transitional vertebra did not undergo a permanent worsening beyond normal progression during active service.  Accordingly, service connection based on aggravation of the pre-existing low back disorder is warranted. 


ORDER

Entitlement to service connection for a low back disorder is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


